Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00728-CV

    METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD., L.L.P. d/b/a
      Northeast Methodist Hospital, Sarah I. Back, R.N., and Ismael Tres Sosa, M.D.,
                                       Appellants

                                                v.

 Rita REMINGTON, Individually and as Independent Executor of the Estate of Alvin Charles
                    Hall, Deceased, and Karl Hall, Individually,
                                     Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-11703
                          Honorable Karen H. Pozza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s orders denying the
motions to dismiss are REVERSED, and we REMAND this cause to the trial court for the
determination of attorney’s fees under section 74.251(b)(1) of the Texas Civil Practice and
Remedies Code, and for entry of a final order dismissing appellees’ health care liability claims
against appellants.

        We order that appellants, Methodist Healthcare System of San Antonio, Ltd., L.L.P. d/b/a
Northeast Methodist Hospital, Sarah I. Back, R.N., and Ismael Tres Sosa, M.D, recover their costs
of this appeal from appellees, Rita Remington, Individually and as Independent Executor of the
Estate of Alvin Charles Hall, Deceased, and Karl Hall, Individually.

       SIGNED August 15, 2018.


                                                 _____________________________
                                                 Marialyn Barnard, Justice